Exhibit 99.1 CONTENTS PAGE(S) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF STOCKHOLDER’S EQUITY 5 CONSOLIDATED STATEMENT OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7- 24 1 ZHONGLEI Certified Public Accountants Add: 8th Floor, ChangningBuilding, Xinghuo Road Fengtai District, Beijing, P.R.C Tel:0086-10-51120372 Fax: 0086-10-51120377 P.C.: 100070 尼克夏国际 中磊会计师事务所 地址：北京丰台区星路1号 昌宁大厦8层 电话：0086-10-51120372 传真：0086-10-51120377 邮编：100070 Registered with the Public Company Accounting Oversight Board REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of Long Fortune Valley Tourism International Limited: We have audited the accompanying consolidated balance sheets of Long Fortune Valley Tourism International Limited and its subsidiaries (collectively the “Group”) as of December 31, 2008 and 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Group’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Long Fortune Valley Tourism International Limited and its subsidiaries as of December 31, 2008 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The local competent tax authorities of PRC collect enterprise tax from Longkong through verification collection.Longkong has obtained receipts from the local competent tax authorities indicating that it has paid all taxes in full for the years ended December 31, 2009 and 2008.On June 23, 2011, Longkong determined that its income taxes shall be governed by the Income Tax Law of the PRC concerning private-run enterprises, which are generally subject to tax at a statutory rate of 25% effective January 1, 2008 and 33% prior thereto.Therefore, the Company has restated its financial statements for the years ended December 31, 2009, 2008 and all prior years since Longkong’s incorporation in 2004.The Company also restated various asset, liability and operating expense accounts for the year ended December 31, 2009 due to multiple errors noted.Certain asset and retained earnings accounts were also restated for the year ended December 31, 2008 for errors noted for the year ended December 31, 2007.See Note 2 and 12. /s/ Zhonglei Certified Public Accountants Ltd. Zhonglei Certified Public Accountants Ltd. Beijing, PRC March 30, 2010 (except for Notes 2 and 12 as to which are dated June 28, 2011) 2 Long Fortune Valley Tourism International Limited Consolidated Balance Sheets (US$ amounts expressed in thousands) As of December 31 ASSETS (Restated) (Restated) Current Assets: 　 　 Cash and cash equivalents $ $
